Title: From Thomas Jefferson to Napoleon Bonaparte, 18 March 1801
From: Jefferson, Thomas
To: Bonaparte, Napoleon



Citizen First Consul,

To testify to you the sincerity of the Government of the United States in its negotiations, I have transmitted to Oliver Ellsworth and William Vans Murray, two of the late Envoys Extraordinary and Ministers Plenipotentiary of the United States to the French Republic, the ratification of the Convention between the said States and the French Republic, signed at Paris on the 30th day of September last past, by your Plenipotentiaries and those of the said States: and the said Oliver Ellsworth and William Vans Murray or either of them are instructed to take the necessary measures for the exchange of the ratifications in convenient time, and to take upon themselves the execution of this business; in which case I beseech you, Citizen First Consul, to give full credence to whatever the said Oliver Ellsworth and William Vans Murray or either of them shall say to you on the part of the United States, concerning the same, and to receive the said ratification in the name of, and on the part of the United States of America, when it shall be tendered by them or either of them. I pray God to have you Citizen First Consul in his Holy keeping.
Written at the City of Washington this Eighteenth day of March, in the year of our Lord, one thousand Eight hundred and one.

Th: Jefferson


By the President
Levi Lincoln
Acting as Secretary of State.

 